                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


KERONDI MCCANN,

                       Plaintiff,
                                                              Case No. 21-cv-0172-bhl
       v.

 ANDREW SAUL,


                       Defendant,


         ORDER GRANTING MOTION FOR LEAVE TO PROCEED WITHOUT
                PREPAYMENT OF THE FILING FEE (ECF NO. 2)


       Plaintiff Kerondi McCann has filed a complaint seeking review of the decision of the
Commissioner of Social Security. Plaintiff has also filed the Court’s local form asking to be
allowed to proceed without paying the filing fee. Based on the form, which includes a signed
declaration under penalty of perjury, the Court concludes that Plaintiff cannot afford the filing
fee. Accordingly,
       IT IS ORDERED that Plaintiff’s request to proceed without paying the filing fee is
GRANTED. Notwithstanding any filing fee, or any portion thereof, that may have been paid, the
Court may later dismiss this case, if it determines that the statements in Plaintiff’s declaration are
untrue or that the action is frivolous or malicious, fails to state a claim upon which relief may be
granted, or seeks monetary relief against a defendant who is immune from such relief.

      Dated at Milwaukee, Wisconsin this 12th day of February, 2021.

                                                       s/ Brett H. Ludwig
                                                       Brett H. Ludwig
                                                       United States District Judge




            Case 2:21-cv-00172-BHL Filed 02/12/21 Page 1 of 1 Document 4
